DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 28-47 are pending and have been examined.

Priority
3.		Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 28, 30, 31, 36-39, 41, 42, 46, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12, 13, 15, and 18 of U.S. Patent No. 10,248,783. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent contain .
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

6.	Claims 29, 32-35, 40, and 43-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12, 13, 15, and 18 of U.S. Patent No. 10,248,783, in view of claims 1, 3-6, and 12 of U.S. Patent No. 10,706,141.

	As for claim 29, claims 1, 12, and 13 of U.S. Patent No. 10,248,783 teach all of the features of claim 28 of the instant application upon which claim 29 depends, but not the additional features wherein when the at least a portion of the extracted data matches the identifier stored in the data structure in the ledger, the indication includes that the identity is valid, and when the at least a portion of the extracted data does not match the identifier stored in the data structure in the ledger, the indication includes that the identity is invalid. However, claims 5 and 6 U.S. Patent 10,706,141, having a disclosure and inventive entity shared with U.S. Patent 10,248,783, do disclose this features. Therefore it would have been obvious to one of ordinary skill in the art before 

	As for claim 32, claims 1, 12, and 13 of U.S. Patent No. 10,248,783 teach all of the features of claim 28 of the instant application upon which claim 32 depends, but not the additional features wherein the determining includes providing the identifier representing the identity data as an input to the identity verification function. However, claim 3 of U.S. Patent 10,706,141, having a disclosure and inventive entity shared with U.S. Patent 10,248,783, does disclose this feature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of claims 1, 12, and 13 of U.S. Patent 10,248,783. It would have been desirable to do so since providing the identifier to the provider in this context would facilitate the verification steps and would thereby would increase the security and hence utility and marketability of the disclosed invention.

	As for claim 33, claims 1, 12, and 13 of U.S. Patent No. 10,248,783 teach all of the features of claim 28 of the instant application upon which claim 33 depends, but not the additional features wherein the determining includes providing the identifier representing the identity data as an input to the identity verification function. However, claim 4 of U.S. Patent 10,706,141, having a disclosure and inventive entity shared with 

	As for claims 34 and 35, claims 1, 12, and 13 of U.S. Patent No. 10,248,783 teach all of the features of claim 28 of the instant application upon which claims 34 and 35 depend, but not the additional features wherein when the at least a portion of the extracted data matches the identifier stored in the data structure in the ledger, the indication includes that the identity is valid, and wherein when the at least a portion of the extracted data does not match the identifier stored in the data structure in the ledger, the indication includes that the identity is invalid. However, claims 5 and 6 of U.S. Patent 10,706,141, having a disclosure and inventive entity shared with U.S. Patent 10,248,783, does disclose this feature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of claims 1, 12, and 13 of U.S. Patent 10,248,783. It would have been desirable to do so since these verification steps would increase the security and hence utility and marketability of the disclosed invention.



	As for claim 43, claims 1, 12, and 13 of U.S. Patent No. 10,248,783 teach all of the features of claim 28 of the instant application upon which claim 43 depends, but not the additional features further comprising receiving, by the identity system at a second interface from an identity provider system, the identity data. However, claim 15 of U.S. Patent 10,706,141, having a disclosure and inventive entity shared with U.S. Patent 10,248,783, does disclose this feature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of claims 1, 12, and 13 of U.S. Patent 10,248,783. It would have been desirable to do so since this step would facilitate the identity verification services to be distributed in a cloud network and would thereby increase the utility and marketability of the disclosed invention.


 
	As for claim 45, claims 1, 12, and 13 of U.S. Patent No. 10,248,783 teach all of the features of claim 28 of the instant application upon which claim 45 depends, but not the additional features wherein the ledger of the distributed ledger system is a blockchain. However, claim 1 of U.S. Patent 10,706,141, having a disclosure and inventive entity shared with U.S. Patent 10,248,783, does disclose this feature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of claims 1, 12, and 13 of U.S. Patent 10,248,783. It would have been desirable to do so since this step would facilitate the identity verification service securely .

Allowable Subject Matter
7.	Claims 28-47 are rejected only under 35 USC Sec. 101 for obviousness-type double patenting and not over prior art. A Terminal Disclaimer directed to U.S. Patent No. 10,248,783 would overcome these rejections. 

8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the field does not teach the combination of features of the claimed invention, particularly the Applicant’s arrangement of an identity system providing a token to a user, wherein the identity system verifies user identity data extracted from the token where the data is received from a restricted access system, wherein the identity token is stored on a ledger of a distributed ledger system, and wherein the identity system invokes execution of an identity verification function of a program stored on the ledger of a distributed ledger system, all in combination with the other claim features and in the manner of the Applicant as disclosed in his Specification.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached 
The examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PAUL E CALLAHAN/Examiner, Art Unit 2437